Exhibit 10.6

 

AMERISOURCEBERGEN CORPORATION

 

PERFORMANCE SHARE AWARD TO EMPLOYEE

 

Participant:

 

Name

 

 

 

Target Number

 

 

of Performance Shares:

 

PSU

 

 

 

Date of Grant:

 

 

 

 

 

Vesting Date:

 

 

 

RECITALS

 

This Performance Share Award (the “Award Agreement”) is made by
AmerisourceBergen Corporation, a Delaware corporation (the “Company”), pursuant
to the AmerisourceBergen Corporation Omnibus Incentive Plan (the “Plan”).

 

WHEREAS, the Company has agreed to grant to the Participant a performance share
award, subject to certain restrictions and on the terms and conditions contained
in this Award Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the premises contained
herein and intending to be legally bound hereby:

 

1.             Definitions.  Unless otherwise defined herein, capitalized terms
used in this Award Agreement shall have the meanings ascribed to them in the
Plan.  As used herein:

 

(a)         “Award” means the performance share award hereby granted.

 

(b)         “Date of Grant” means _______________, the date on which the Company
granted the Award to the Participant pursuant to the Plan.

 

(c)          “Performance Criteria” means the performance criteria established
by the Compensation Committee and as set forth in Exhibit A hereto.

 

(d)         “Performance Period” means the period beginning on October 1, ____
and ending on September 30, ____.

 

(e)          “Settlement Date” means November ____________.

 

(f)           “Shares” mean shares of the Company’s Common Stock.

 

(g)          “Taxes” means the federal, state and local income and employment
taxes required to be withheld in connection with the vesting and issuance of the
Shares (or other amounts or property) under the Award.

 

(h)         “Voluntary Retirement” means any voluntary termination by the
Participant as an employee of the Company (or any Parent or Subsidiary)
(i) after reaching age sixty-two (62) and completing sixty (60) full months of
continuous Service with the Company or its Parent or Subsidiaries or (ii) after
reaching age fifty-five (55), where the Participant’s age plus years of
continuous employment with the Company or its Parent or Subsidiaries equals at
least seventy (70).

 

2.                                      Grant of Performance Shares.  Subject to
the terms and conditions set forth herein and in the Plan, the Company hereby
grants to the Participant an Award authorizing the Participant to receive a
number of Shares based on the extent to which the applicable vesting criteria
are satisfied.  The initial number of Shares that shall be used to determine the

 

--------------------------------------------------------------------------------


 

Participant’s rights pursuant to this Award is PSU (the “Target Performance
Shares”).  The number of Target Performance Shares shall be used solely to
calculate the maximum number of Shares that may be issued to the Participant
under this Award Agreement (“Performance-Qualified Shares”).

 

The number of Performance-Qualified Shares to which the Participant may become
entitled shall be calculated by multiplying the designated number of Target
Performance Shares by a percentage ranging from 0% to 150% based on the attained
level of Company performance for the Performance Period as set forth in
Exhibit A hereto.  In no event may the number of Performance-Qualified Shares
exceed one hundred fifty percent (150%) of the Target Performance Shares.

 

Notwithstanding the foregoing, (i) in the event of a Change in Control during
the Performance Period, the number of Performance-Qualified Shares issuable
under this Award shall be determined as set forth in Section 4 below and (ii) in
the event the Participant’s Service ceases prior to the Vesting Date by reason
of death or Disability, the number of Performance-Qualified Shares used to
determine the number of Shares issuable under Section 3(b)(ii) shall be based on
the actual level of Performance Criteria attainment through the most recently
completed calendar quarter prior to the date of death or Disability (or the
Performance-Qualified Shares determined in accordance with Section 4 if a Change
in Control occurs prior to the date of death or Disability).

 

3.                                      Vesting.  Subject to the terms and
conditions set forth herein and in the Plan, the actual number of Shares that
may vest and become issuable pursuant to the Award shall be determined pursuant
to a two-step process:  (i) first there shall be calculated the maximum number
of Performance-Qualified Shares in which the Participant can vest based upon the
level at which the Performance Criteria are actually attained and (ii) then the
number of Shares resulting from the clause (i) calculation in which the
Participant shall actually vest shall be determined on the basis of his or her
completion of the applicable Service-vesting provisions set forth below. 
Accordingly, the vesting of the Shares shall be calculated as follows:

 

(a)         Performance Vesting:  Within sixty (60) days following the
completion of the Performance Period (or any earlier applicable determination
date), the Compensation Committee shall, on the basis of the level at which the
Performance Criteria have been attained, determine the applicable number of
Performance-Qualified Shares in accordance with the provisions of Section 2.

 

(b)         Service Vesting:  The Performance-Qualified Shares so determined
represent the maximum number of Shares in which the Participant can vest
hereunder.  The actual number of Shares in which the Participant shall vest
shall be determined as follows:

 

(i)                                                  If the Participant
continues in Service from the Date of Grant through the Vesting Date, the
Participant shall vest in all of the Performance-Qualified Shares;

 

(ii)                                               If the Participant ceases to
be in Service prior to the Vesting Date but after _________, ____ by reason of
death or Disability, then the Participant shall, upon such cessation of Service,
vest in a number of Shares determined by multiplying (x) the applicable number
of Performance-Qualified Shares (determined in accordance with Section 2), by
(y) a fraction, the numerator of which is the number of days of actual Service
completed by the Participant during Performance Period, and the denominator of
which is 1,095;

 

(iii)                                            If the Participant’s Service
terminates during the Performance Period due to the Participant’s Voluntary
Retirement, then the Participant shall vest in the maximum number of
Performance-Qualified Shares in which the Participant would have vested if the
Participant had continued in Service through the Vesting Date;

 

(iv)                                           If within two (2) years following
a Change in Control that occurs after the Date of Grant, the Participant’s
Service as an employee is involuntarily terminated by the Company (or successor
thereto, or a Parent or Subsidiary), whether or not for Cause, then the
Performance-Qualified Shares (as determined pursuant to Section 4) to the extent
outstanding shall become 100% vested as of the date of such cessation of
Service;

 

(v)                                              If the Participant ceases to be
in Service prior to the Vesting Date but after _________,____ as a result of
termination of the Participant’s employment by the Company without Cause (other
than a termination described in Section 3(b)(iv)), then the Participant shall
vest in a portion of the Performance-Qualified Shares determined by multiplying
(x) the maximum number of Performance-Qualified Shares in which the Participant
would have vested had the Participant continued in Service through the Vesting

 

2

--------------------------------------------------------------------------------


 

Date by (y) a fraction, the numerator of which is the number of days in the
Performance Period up to the date of such termination, and the denominator of
which is 1,095.  Notwithstanding any other provision of this Award Agreement,
any vesting of Shares pursuant to this Section 3(b)(v) is conditioned upon the
Participant’s execution during the applicable release review period, and
non-revocation, of a written release (in such form reasonably prescribed by the
Company or in substantially the form attached to an employment agreement entered
into by and between the Participant and the Company or any of its affiliates) of
any and all claims against the Company and all related parties; and

 

(vi)                                           If the Participant’s Service
ceases for any other reason prior to the completion of the Performance Period,
then the Participant shall not vest in any of the Performance-Qualified Shares,
and all of the Participant’s right, title and interest in and to the Shares
subject to this Award shall immediately terminate.

 

4.                                      Change in Control.  In the event a
Change in Control occurs during the Performance Period: (A) the Performance
Period shall be deemed to end on the last day of the calendar quarter ending
prior to the Change in Control; and (B) the Performance-Qualified Shares shall
be based on the extent to which the Performance Criteria were achieved for such
abbreviated period as determined and certified by the Compensation Committee.

 

5.                                      Rights of Participant.  The Participant
shall not have the rights of a stockholder of the Company with respect the
Shares represented by the Award, including, without limitation, the right to
vote the Shares represented by the Award, unless and until such Shares have been
delivered to the Participant in accordance with Paragraph 9.

 

6.                                      Dividend Equivalents.  The Participant
shall not receive cash dividends on the Shares subject to the Award, but instead
shall, with respect to each Share, be entitled to a cash payment from the
Company determined on each cash dividend payment date with respect to the Shares
with a record date occurring at any time following the Date of Grant but prior
to the date that the Shares represented by the Award are delivered to the
Participant in accordance with Paragraph 9.  Such cash payment shall be equal to
the dividend that would have been paid on the Shares actually delivered to the
Participant had the Shares been issued and outstanding and entitled to the
dividend.  Cash payments for each cash dividend payment date with respect to the
Shares with a record date occurring prior to the date that the Shares
represented by the Award vest and are delivered to the Participant in accordance
with Section 9 shall be accrued until such delivery date and paid to the
Participant at the same time delivery of the Shares is made to the Participant
in accordance with Section 9, subject to applicable withholding.  However, no
such dividend equivalent payments shall be paid if the Participant does not vest
in the Shares.

 

7.                                      Notices.  Any notice to the Company
provided for in this instrument shall be addressed to the Compensation Committee
at 1300 Morris Drive, Chesterbrook, PA 19087, and any notice to the Participant
shall be addressed to such Participant at the current address shown on the
payroll of the Company, or to such other address as the Participant may
designate to the Company in writing. Any notice shall be delivered by hand, sent
by overnight courier or telecopy or enclosed in a properly sealed envelope
addressed as stated above, registered and deposited, postage prepaid, in a post
office regularly maintained by the United States Postal Service.

 

8.                                      Securities Laws, etc.  The Compensation
Committee may from time to time impose any conditions on the Award, and the
Shares represented by the Award, as it deems necessary or advisable to ensure
that the Plan and this Award satisfy the conditions of Rule 16b-3, and that such
Shares are issued and resold in compliance with the Securities Act of 1933, as
amended.  The Company may require that the Participant represent that the
Participant is holding the Shares for the Participant’s own account and not with
a view to or for sale in connection with any distribution of the Shares, or such
other representation as the Compensation Committee deems appropriate.

 

9.                                      Delivery of Shares.

 

(a)         Notwithstanding any provision of this Award Agreement or the Plan to
the contrary (other than Section 11 and Section 14(b) hereof and Section 17 of
the Plan), the Shares (or such other consideration as permitted by
Section 21(b) of the Plan) issuable under this Award that have vested and become
issuable shall be delivered to or on behalf of the Participant (in certificate
or electronic form) (i) after the Vesting Date but no later than the Settlement
Date or (ii) if earlier, within 60 days following the date that the
Participant’s Service terminates pursuant to Section 3(b)(ii) or
Section 3(b)(iv).

 

(b)         The Shares will be delivered without payment from the Participant
and without any legend or restrictions, except for such restrictions as may be
imposed by the Compensation Committee, in its sole judgment, under Paragraph 8,
provided that no certificates for Shares will be delivered to the Participant
until appropriate arrangements have been made with the Company for the
withholding of any Taxes which may be due with respect to such Shares.  The
Company may

 

3

--------------------------------------------------------------------------------


 

condition delivery of certificates for Shares upon the prior receipt from the
Participant of any undertakings which it may determine are required to ensure
that the certificates are being issued in compliance with federal and state
securities laws.

 

(c)          The right to payment of any fractional Shares shall be satisfied in
cash, measured by the product of the fractional amount times the Fair Market
Value of a Share on the date that the Shares are delivered pursuant to this
Section 9, as determined by the Compensation Committee.

 

10.                               Withholding Taxes.

 

(a)         The issuance of the Shares shall be subject to the collection of all
applicable Taxes.  The Taxes may be paid in one or both of the following forms:

 

(i)                         delivery of a check to the Company in the amount of
such Taxes, or

 

(ii)                      through a Share withholding procedure pursuant to
which the Company will withhold, at the time of such issuance, a portion of the
Shares with a Fair Market Value (measured as of the applicable issuance date)
equal to the amount of those Taxes; provided, however, that the amount of any
Shares so withheld shall not exceed the amount necessary to satisfy the
Company’s required tax withholding obligations using the minimum statutory
withholding rates for federal and state tax purposes that are applicable to
supplemental taxable income.

 

(b)         Notwithstanding the foregoing provisions of this Section 10, the
employee portion of the federal, state and local employment taxes required to be
withheld by the Company in connection with the vesting (or deemed vesting by
reason of the Participant being or becoming eligible for Voluntary Retirement)
of the Shares or any other amounts hereunder (the “Employment Taxes”) shall in
all events be collected from the Participant no later than the last business day
of the calendar year in which the Shares or other amounts vest (or are deemed
vested) hereunder.  Accordingly, to the extent one or more vested Shares are
issued, or other amounts are distributed, in a year subsequent to the calendar
year in which those Shares or other amounts vest (or are deemed vested), the
Participant shall, on or before the last business day of the calendar year in
which the Shares or other amounts vest (or are deemed vested), deliver to the
Company a check payable to its order in the dollar amount equal to the
Employment Taxes required to be withheld with respect to those Shares or other
amounts.  The provisions of this Section 10(b) shall be applicable only to the
extent necessary to comply with the applicable tax withholding requirements of
Code Section 3121(v).

 

(c)          The Company shall collect the Taxes with respect to each non-Share
distribution (including a dividend-equivalent payment) by withholding a portion
of that distribution equal to the amount of the applicable Taxes, with the cash
portion of the distribution to be the first portion so withheld.

 

11.                               Special Forfeiture and Repayment Rules.

 

(a)         The Participant hereby acknowledges and agrees that in the event
that the Participant experiences a Triggering Event (as defined in the Plan and
including, without limitation, the occurrence of a breach by the Participant of
the non-competition or non-solicitation covenants set forth in Attachment A of
the Plan) and unless the Compensation Committee or its delegate determines
otherwise, then:

 

(i)                         any portion of the Award (and related dividend
equivalents) that remain unvested as of the date the Compensation Committee or
its delegate determines that the Participant has experienced a Triggering Event,
and any portion of the Award (or related dividend equivalents) that has so
vested but the Shares represented by such vested portion (or related dividend
equivalents) have not yet been delivered in accordance with Section 9, shall be
immediately and automatically forfeited; and

 

(ii)                                               if the Award has vested and
the Shares represented by such vested Award (and related dividend equivalents)
have been delivered to the Participant in accordance with Section 9 within the
12-month period immediately prior to the date of the acts or omissions that gave
rise to such Triggering Event or anytime thereafter, within 10 days of receiving
written notice from the Company that a Triggering Event has occurred, the
Participant shall deliver to the Company a number of unrestricted Shares equal
to the number of Shares and any cash delivered to the Participant in respect of
the Award (and related dividend equivalents) during such period; provided that
if, at the time delivery of the Shares by the Participant is required, the
Participant cannot deliver a number of unrestricted Shares equal to the number
of Shares delivered to the Participant in respect of the Award during such
period, in addition to the delivery of the number of unrestricted

 

4

--------------------------------------------------------------------------------


 

Shares by the Participant at such time, the Participant shall be required to pay
to the Company an amount equal to the product of the number of such Shares
delivered to the Participant in respect of the Award during such period (less
the number of Shares contemporaneously delivered by the Participant to the
Company), multiplied by the Fair Market Value of one Share as of the date the
Award became vested.

 

(b)         The Compensation Committee shall determine in its sole discretion
whether a Triggering Event has occurred with respect to the Participant.

 

(c)          The Participant hereby acknowledges and agrees that the
restrictions contained in the Plan are being made for the benefit of the Company
in consideration of the Participant’s receipt of the Award.  The Participant
further acknowledges that the receipt of the Award is a voluntary action on the
part of the Participant and that the Company is unwilling to provide the Award
to the Participant without including the restrictions contained in the Plan.

 

(d)         The Participant hereby consents to a deduction from, and set-off
against, any amounts owed to the Participant by the Company or its affiliates
from time to time (including, but not limited to, amounts owed to the
Participant as wages, severance payments or other fringe benefits) to the extent
of the amounts owed to the Company by the Participant under this Award
Agreement.

 

(e)          The Special Forfeiture and Repayment Rules provisions of this Award
Agreement and the Plan are in addition to, not in lieu of, any other obligation
and/or restriction that the Participant may have with respect to the Company,
whether by operation of law, contract, or otherwise, including, without
limitation, any non-competition and non-solicitation obligations contained in an
employment agreement entered into by and between the Participant and the Company
or any of its affiliates.

 

(f)           The Participant hereby further agrees that the Participant shall
be subject to any clawback, recoupment or other similar policy that the Company
adopts and acknowledges and agrees that the Award (and related dividend
equivalents) hereunder granted, the Shares issued or to be issued and/or amounts
paid or to be paid hereunder and/or amounts received with respect to any sale of
such Shares, shall be subject to potential cancellation, recoupment, rescission,
payback or other action in accordance with the terms of such policy.  The
Participant agrees and consents to the Company’s application, implementation and
enforcement of (i) any such policy established by the Company that may apply to
the Participant and (ii) any provision of applicable law relating to
cancellation, rescission, payback or recoupment of compensation, and expressly
agrees that the Company may take such actions as are necessary to effectuate
such policy or applicable law without further consent or action being required
by the Participant.  To the extent that the terms of this Agreement and such
policy conflict, then the terms of such policy shall prevail.

 

12.      Transferability.  The Award (and the underlying Shares (and related
dividend equivalents)) may not be assigned, alienated, pledged, attached, sold
or otherwise transferred or encumbered by the Participant other than by will or
by the laws of descent and distribution, and any purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance not permitted by
this Section 12 shall be void and unenforceable.  However, any Shares (and
related dividend equivalents) which vest hereunder but otherwise remain unissued
at the time of the Participant’s death, shall be issued to the Participant’s
designated beneficiary or beneficiaries of this Award or in the absence of such
designated beneficiaries, pursuant to the provisions of the Participant’s will
or laws of descent and distribution.

 

13.                               Restrictive Covenants and Other Attachments. 
The Participant hereby agrees to the Restrictive Covenants set forth in
Attachment A of the Plan and acknowledges and agrees to the provisions of
Attachment B of the Plan.

 

14.                               Section 409A.

 

(a)         It is the intention of the parties that the provisions of this
Agreement shall, to the maximum extent possible, be exempt from Code
Section 409A.  Accordingly, to the extent there is any ambiguity as to whether
one or more provisions of this Agreement would otherwise contravene the
requirements or limitations of Code Section 409A and the Treasury Regulations
applicable thereunder, then those provisions shall be interpreted and applied in
a manner that does not result in a violation of the requirements or limitations
of Code Section 409A and the Treasury Regulations thereunder.

 

(b)         However, to the extent this Agreement should be deemed to create a
deferred compensation arrangement subject to the requirements of Code
Section 409A, then no Shares or other amounts which become issuable or
distributable under this Agreement by reason of the Participant’s cessation of
Service shall actually be issued or distributed to the Participant until the
date of the Participant’s separation from service within the meaning of Treasury
Regulation 1.409A-1(h) or as

 

5

--------------------------------------------------------------------------------


 

soon thereafter as administratively practicable, but in no event later the
fifteenth day of the third calendar month following the date of such separation
from service, unless a delayed commencement date is otherwise required pursuant
to Section 14(c).

 

(c)          No Shares or other amounts which become issuable or distributable
under this Agreement by reason of the Participant’s separation from service
shall actually be issued or distributed to the Participant prior to the earlier
of (i) the first day of the seventh (7th) month following the date of such
separation from service or (ii) the date of the Participant’s death, if the
Participant is deemed at the time of such separation from service to be a
specified employee under Treasury Regulation 1.409A-1(i), as determined by the
Compensation Committee in accordance with consistent and uniform standards
applied to all other Code Section 409A arrangements of the Company, and such
delayed commencement is otherwise required in order to avoid a prohibited
distribution under Code Section 409A(a)(2).  The deferred Shares or other
distributable amount shall be issued or distributed in a lump sum on the first
day of the seventh (7th) month following the date of the Participant’s
separation from service or, if earlier, the first day of the month immediately
following the date the Company receives proof of the Participant’s death.  In no
event shall the Participant have the right to determine the calendar year in
which any such issuance or distribution is to occur.

 

15.                               Miscellaneous.

 

(a)         The Award granted hereunder shall not confer upon the Participant
any right to continue in Service and shall not interfere in any way with the
right of the Company (or any Parent of Subsidiary) to terminate the
Participant’s Service at any time.  The right of the Company (or any Parent or
Subsidiary) to terminate at will the Participant’s Service at any time for any
reason is specifically reserved.

 

(b)         The Award granted hereunder is subject to the approval of the Plan
by the shareholders of the Company to the extent that such approval (i) is
required pursuant to the rules and regulations of the New York Stock Exchange,
or (ii) is required to satisfy the conditions of Rule 16b-3.

 

(c)          The Participant acknowledges that the Company has not advised the
Participant regarding the Participant’s tax liability in connection with the
grant or vesting of the Award (and related dividend equivalents) or the delivery
of the Shares represented by the Award (and related dividend equivalents).  The
Participant is not relying on any statements or representations of the Company
or any of its agents in regard to such liability.  The Participant understands
that the Participant (and not the Company) shall be responsible for the
Participant’s own tax liability that may arise as a result of the transactions
contemplated by this Award Agreement.

 

(d)         The validity, performance, construction and effect of this Award
shall be governed by and determined in accordance with the law of the State of
Delaware, without giving effect to conflicts of laws principles thereof.

 

(e)          Except to the extent otherwise provided in this Agreement, the
provisions of this Agreement shall inure to the benefit of, and be binding upon,
the Company and its successors and assigns and the Participant, the
Participant’s assigns, the legal representatives, heirs and legatees of the
Participant’s estate and any beneficiaries of the Award designated by the
Participant.

 

(f)           This Agreement shall not in any way affect the right of the
Company to adjust, reclassify, reorganize or otherwise change its capital or
business structure or to merge, consolidate, dissolve, liquidate or sell or
transfer all or any part of its business or assets.

 

(g)          The Participant has received a copy of the Plan, a copy of which is
attached hereto, has been provided with the opportunity to read the Plan and is
familiar with the terms and provisions thereof and hereby accepts this Award
subject to all of the terms and provisions of this Award Agreement and the Plan,
including, without limitation, the Special Forfeiture and Repayment
Rule provisions of the Plan.  The Participant hereby acknowledges the receipt of
the prospectus for the Plan, a copy of which is attached hereto.  All decisions
or interpretations of the Compensation Committee upon any questions arising
under the Plan or this Award Agreement shall be binding, conclusive and final.

 

13.                               GRANT ACCEPTANCE.  YOU MUST ACCEPT THE TERMS
OF THIS AWARD AGREEMENT WITHIN 60 DAYS OF RECEIPT IN ACCORDANCE WITH THE
PROCEDURES SPECIFIED BY THE COMPANY.  IF YOU DO NOT ACCEPT THE TERMS AS
INSTRUCTED, THIS AGREEMENT WILL AUTOMATICALLY, WITHOUT FURTHER ACTION OF THE
COMPANY OR THE COMPENSATION COMMITTEE, TERMINATE AND THE AWARD WILL BE FORFEITED
AT MIDNIGHT ON THE 60TH DAY.  ACCEPTANCE OF THIS AWARD AGREEMENT CONSTITUTES
YOUR CONSENT TO ANY ACTION TAKEN UNDER THE PLAN AND THIS AWARD AGREEMENT

 

6

--------------------------------------------------------------------------------


 

AND YOUR AGREEMENT TO BE BOUND BY THE COVENANTS AND AGREEMENTS CONTAINED IN
ATTACHMENT A AND ATTACHMENT B OF THE PLAN.

 

IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Award Agreement effective as of the Date of Grant.

 

 

AMERISOURCEBERGEN CORPORATION

 

7

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Performance Criteria

 

--------------------------------------------------------------------------------